56 F.3d 71NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Michael Dale HODGES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-36032.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 19, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Michael Dale Hodges, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to modify, vacate or set aside his 168-month conviction.  Hodges contends that he received ineffective assistance of counsel because his attorney failed to warn him that he could be sentenced as a career offender prior to his guilty plea.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  We review the district court's factual findings for clear error and its conclusions of law de novo.  United States v. Roberts, 5 F.3d 365, 368 (9th Cir. 1993).  We affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3